Per Curiam.

The settlement of Lorana Babbitt is fixed by that of her husband, and follows it when that changes. North Bridgewater v. East Bridgewater, 13 Pick. 303. Before her marriage, she had a settlement in Wareham ; on her marriage, she acquired a settlement in Berkeley, from him. He after-wards resided continuously in Taunton ten years, and paid all taxes assessed on him, for five of these years, and thereby, prima facie, gained a settlement in Taunton by the 12th mode of St. 1793, c. 34, § 2. It is immaterial whether his wife actually resided there or not. In contemplation of law, her domicil follow's his ; but independently of that, the question now is, whether he acquired a settlement in Taunton. The only objection is, that as his wife wras receiving support, as a pauper, in another town, during all that time, it had the same effect as if he had himself been receiving support, and so he had not that ten years’ residence contemplated by the statute, to give him a settlement under the 12th mode, on the authority of East Sudbury v. Waltham, 13 Mass. R. 460, and East Sudbury v. Sudbury, 12 Pick. 1.
But the Court cannot adopt this view of the case, and consider relief to the pauper’s wife, without any application of his, as relief to himself. It does not appear, that he was ever applied to for payment of those expenses, or that he knew of her *482being supported as a pauper, or that he was not of sufficient ability to pay them. He might have had ample means, but denied his liability, or for some other cause refused to pay without legal compulsion. Had the support been furnished at his request, it might have presented a quite different question.

Judgment for the plaintiffs.